DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 01/21/2021 are acceptable.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 01/30/2018 and 04/13/2018. It is noted, however, that applicant has not filed a certified copy of the 2018-013479 and 2018-077309 applications as required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Young (Reg. No. 37,970) on 12/27/2021.
The application has been amended as follows: 
Please cancel claims 3, 12-16, and 22.
Please amend claim 21 as follows:
21. 	(Currently Amended)	A coil component comprising:
	a magnetic core including:

		first and second grooves formed on the upper surface, extending in the first direction and arranged in the second direction, wherein the first groove is positioned between the first and second upper surface parts in the second direction, and wherein the second groove is positioned between the first and third upper surface parts in the second direction;
		a first side surface extending in the second direction and a third direction perpendicular to the first and second directions, wherein the first surface includes first, second, and third side surface parts;
		third and fourth grooves formed on the first side surface, extending in the third direction and arranged in the second direction, wherein the third groove is positioned between the first and second side surface parts in the second direction, and wherein the fourth groove is positioned between the first and third side surface parts in the second direction;
		a second side surface extending in the second and third directions and positioned on an opposite side to the first side surface, wherein the second surface includes fourth and fifth side surface parts;
		a fifth grooves formed on the second side surface, extending in the third direction and positioned between the fourth and fifth side surface parts in the second direction;
		a bottom surface extending in the first and second directions and positioned on an opposite side to the upper surface; and
		a conductive plate including first, second, third, fourth, and fifth sections inserted respectively into the first, second, third, fourth, and fifth grooves, wherein the third section is connected to one end of the first section, wherein the fourth section is connected to one end of the second section, and wherein the fifth section is connected in common to other ends of the first and second sections, 
wherein the conductive plate further includes first, second, third, and fourth terminal parts protruding from the bottom surface of the magnetic core and covered with a metal film,
	wherein the first terminal part is connected to the third section,
	wherein the second terminal part is connected to the fourth section,
	wherein the third and fourth terminal parts are connected to the fifth section, and
	wherein the metal film comprises a metal material having a lower melting point than the conductive plate.

Election/Restrictions
Claims 1-2, 5-9, 11, and 21 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-II, and among Species I-V, as set forth in the Office action mailed on 04/15/2021, is hereby withdrawn under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 5-9, 11, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
inter alia, a coil component comprising: a magnetic core comprising a magnetic material having electrical conductivity, wherein the magnetic core includes: first and second cut parts formed on the first side surface, a third cut part formed on the second side surface, wherein the third cut part is positioned between the fourth and fifth side surface parts in the second direction such that one end of the third cut part is connected to other ends of the first and second through holes and other end of the third cut part is opened to the lower surface, wherein the conductor plate includes: a metal element body having a third terminal part positioned at other end side of the first body part and positioned inside the third cut part, a fourth terminal part positioned at other end side of the second body part and positioned inside the third cut part, and a connection part that short-circuits the third and fourth terminal parts and positioned inside the third cut part; a first metal film formed on a part of a surface of the first terminal part; a second metal film formed on a part of a surface of the second terminal part; a third metal film formed on a part of a surface of the third terminal part; a fourth metal film formed on a part of a surface of the fourth terminal part; and an insulating film formed on a surface of the first and second body parts body parts and remaining parts of the surfaces of the first, second, third and fourth terminal parts, wherein the first, second, third, and fourth metal films comprise a metal material having a lower melting point than the metal element body, wherein the first metal film is exposed from the first cut part without covering the lower surface, wherein the second metal film is exposed from the second cut part without covering the lower surface, and wherein the third and fourth metal films are exposed from the third cut part without covering the lower surface.
Claim 21 recites, inter alia, a coil component comprising: a magnetic core including: third and fourth grooves formed on the first side surface, a fifth grooves formed on the second side surface, extending in the third direction and positioned between the fourth and fifth side surface parts in the second direction; a conductive plate including first, second, third, fourth, and fifth 
wherein the conductive plate further includes first, second, third, and fourth terminal parts protruding from the bottom surface of the magnetic core and covered with a metal film, wherein the first terminal part is connected to the third section, wherein the second terminal part is connected to the fourth section, wherein the third and fourth terminal parts are connected to the fifth section, and wherein the metal film comprises a metal material having a lower melting point than the conductive plate.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837